Citation Nr: 1122609	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  04-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a brain disorder to include cerebellar degeneration/atrophy.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of right ankle injury with traumatic arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania. 

In a May 2003 rating decision the RO denied the Veteran's application to reopen a claim of entitlement to service connection for a brain disorder identified as progressive cerebral atrophy, which was claimed as cerebella ataxia.  In an August 2009 rating decision, the RO denied a claim for a disability rating in excess of 20 percent for residuals of right ankle injury with traumatic arthritis, and a claim for TDIU.  

In November 2004 the Board remanded the case to the RO to afford the Veteran a requested hearing before the Board; however, she later cancelled that request.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied service connection for a brain disorder identified as cerebellar atrophy; the Veteran was notified of the decision and of her appellate rights but she did not initiate an appeal.

2.  The evidence received since the December 1997 rating decision is not duplicative or cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a brain disorder to include cerebellar degeneration/atrophy.   

3.  A brain disorder to include cerebellar degeneration/atrophy had its onset in service.

4.  The Veteran's residuals of right ankle injury with traumatic arthritis are manifested by a range of motion with dorsiflexion limited to 8 degrees and plantar flexion limited to 30 degrees, with pain, but without malunion of the tibia and fibula, ankylosis, malunion of the os calcis or astragalus, astragalectomy, or other impairment.


CONCLUSIONS OF LAW

1. The RO's December 1997 rating decision that denied service connection for a brain disorder of cerebellar degeneration is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence received since the December 1997 rating decision is new and material; and the requirements to reopen the claim for service connection for a brain disorder to include cerebellar degeneration/atrophy have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A brain disorder to include cerebellar degeneration/atrophy was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The criteria for a disability rating in excess of 20 percent for residuals of right ankle injury with traumatic arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Regarding the brain disorder issue, in this decision the Board reopens the claim for service connection for a brain disorder to include cerebellar degeneration/atrophy and grants the claim.  As such, no further discussion of VA's duty to notify or assist is necessary as to that issue.

Regarding the increased rating claim, though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided both before and during the current claim on appeal, between September 2002 and May 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate her claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a March 2010 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, and records of medical treatment received from VA and privately.  She also testified at a hearing held at the RO.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected right ankle disability for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran essentially reports that her right ankle disability has worsened over time, she has not asserted that it worsened since the most recent VA examination, which was conducted in May 2009.  As such, a remand is not required solely due to the passage of time since the August 2008VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Petition to Reopen and Merits of Brain Disorder Claim

Underlying the claim to reopen on appeal, the Veteran is seeking entitlement to service connection for a brain disorder.  In a December 1997 rating decision, the RO denied a claim for service connection for cerebellar atrophy.

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision; and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).

The appellant failed to perfect a timely appeal from the December 1997 rating decision; therefore, that decision became final as to the claimed brain disorder.  38 U.S.C.A. § 7105(b) and (c).  Thus, there is a prior final decision on this matter, and before reaching the underlying claim of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim".  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence available at the time of the December 1997 rating decision included statements from the Veteran, service treatment records, VA and private treatment records, and VA examination reports.  In the December 1997 rating decision the RO determined that the evidence available did not substantiate the claim because the evidence failed to establish an etiological relationship between cerebellar atrophy and any disease or injury during service.  

The evidence received since the December 1997 rating decision includes statements from the Veteran, the transcript of a RO hearing in April 2004, and additional subsequent VA and private treatment records.  VA and private treatment records show diagnoses of brain neurological impairment, including chronic cerebellar degeneration/atrophy and associated neurological conditions.  

At least some of the evidence received since the December 1997 rating decision pertains to the claimed chronic brain condition and was not available at the time of the prior final decision in December 1997 adjudicating the claimed brain disorder.  At least some of the evidence received since the last final decision is not redundant or cumulative of the evidence available at the time of the December 1997 rating decision.  Of note is a June 2010 private medical statement, discussed fully below, which raises a reasonable possibility of substantiating the claim.

Further, the Veteran has essentially attested as to a continuity of relevant symptoms since an injury during service.  The new evidence includes diagnoses of various manifestations of brain disorder.  The new medical evidence, in combination with evidence previously available, supports the Veteran's assertions of there being a continuity of since service of symptomatology ultimately diagnosed as brain disorder and associated neurological manifestations.  

Since the final decision in December 1997, the Veteran has continued to complain of current symptomatology associated with the claimed brain disorder.  The Veteran is certainly competent to attest to symptoms she is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which she has personal knowledge).  

Those reports by the Veteran are presumed credible for the purposes of reopening the claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  See Justus, 3 Vet. App. at 513.  Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case regarding the claim on appeal, given the Veteran's reports of continuity of symptoms, and the medical evidence of the present brain disorder to include cerebellar degeneration/atrophy. 

In sum, as discussed further below, at least some of the additional evidence received since the last final decision relates to unestablished facts necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is a present a brain disorder that is etiologically related to service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denials of the claims, and raises a reasonable possibility of substantiating each of the claims on appeal.  Id.  As such, the claim on appeal for service connection for a brain disorder is reopened.  

In her statements, the Veteran essentially maintains that service connection for a brain disorder to include chronic cerebellar degeneration/atrophy is warranted because it resulted from an injury due to a fall in service and since then she has had progressive chronic neurological problems associated with that brain disorder.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including brain hemorrhage, brain thrombosis, brain tumors, and other organic disease of the nervous system, will be presumed, on a rebuttable basis, if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Service treatment records show that the Veteran was treated in February 1982 after sustaining a grade II right ankle inversion sprain.   These records do not indicate any head injury or problems otherwise referable to the Veteran's claimed brain disorder.  At the time the Veteran was unable to bear weight on the right foot.  When seen in June 1991 the Veteran reported a history of having fallen down some stairs nine years before.  When seen in February 1992 for right foot complaints, the Veteran was having difficulty walking, running, and standing.

The Veteran was discharged from service in April 1992.  On the day of discharge she submitted a claim of service connection for a right foot condition, but in that document she also incidentally noted that she had nerve problems associated with her right hand.  

In a June 1992 VA general examination the examiner focused on the right foot condition and made no abnormal findings pertinent to the claimed brain disorder.

A February 1993 VA treatment note shows that the Veteran was having a slight problem walking, which at the time was believed to be associated with the Veteran's right foot condition.  During an April 1993 VA examination of the feet, the examiner also noted that the Veteran had difficulty with heel and toe walking and had to hold on to the table for balance to accomplish these maneuvers.

An August 1993 VA examination for joints shows that the Veteran was examined  for the right ankle, but that report includes an incidental but remarkable observation by the examiner that the Veteran undressed and dressed slowly.

Social Security Administration documents on file show that the Veteran filed a claim for disability benefits in August 1993.  Associated with those documents is a report of contact containing the notation that medical evidence [showed] her condition was disabling as early as April 1, 1993.  An associated undated report of a medical consultant's case analysis contains a notation that the Veteran had cerebellar degeneration well documented in the MER (medical expense reports); poor station and ataxic unsteady gait requiring a cane for ambulation, which was noted as early as July 1993.

A consultation sheet dated in October 1993 shows that the Veteran was seen at the emergency room with complaints of being unable to stand for prolonged periods, which she associated with her chronic right foot pain.  The consultation report also noted she was having problems with slow speech.

When seen by VA podiatry for what was believed to be a right foot problem in January 1994, the provider observed that the Veteran had an unsteady gait.  The Veteran thought that the problem had to do with her ankle condition.  The provider suspected that the gait problem was a neurological problem and not having to do with the Veteran's ankle condition.  He reported he planned to consult neurology.

A January 1994 VA consultation request shows that the Veteran was referred by podiatry for neurological consultation regarding the Veteran's having a markedly altered gait, which the Veteran attributed to her old ankle injury.  The report shows that the provider doubted this etiology, and on that basis referred the Veteran for evaluation for a neurological etiology.  On evaluation in March 1994, the neurology examiner noted that the Veteran had a gait disturbance with a slow unsteady wide based gait, her speech was slow and mildly dysarthric, and she had a side to side tremor.  The concluding assessment was cerebellar degeneration, possibly familial.  

A March 1994 report of private MRI examination concluded with an impression of marked bilaterally symmetric cerebellar volume loss without apparent involvement of the cerebellar peduncles or brain stem.

A June 1994 VA consultation report shows that the examiner noted there was a diagnosis of cerebellar atrophy in March 1994, with symptoms that had onset in 1982.  After evaluation the assessment was progressive cerebellar atrophy.  In a different June 1994 VA neurology treatment record, the Veteran was seen in follow-up of her gait disturbance.  She reported having difficulty with gait since 1982, more with imbalance than weakness.  She reported that she had frequent falls in service with a gradual progressive course, and had been using a wheel chair for long distances for two years.  She reported no complaints with upper extremities, but her speech had gradually changed since 1982.  

In a June 1994 VA foot and shoe clinic treatment note, the provider noted seeing the Veteran in 1993 on referral for complaints of an ankle problem going back to service in 1982.  The provider noted that the Veteran's gait in 1993 was very unstable and that after two or three examinations, he was sure that the problem was not just in the foot and ankle, and so he had referred her to the neurology department.  In the course of later neurology examination, it was determined that the Veteran had idiopathic cerebellar atrophy.

In a June 1997 statement by a VA physician, the chief of neurology section noted that the first specific mention of a gait disorder was made during an April 1993 VA examination, during which the Veteran had poor balance with heel to toe walking.  The physician noted further that the Veteran's walking subsequently became worse and that examination in March 1994 showed evidence of cerebellar degeneration, affecting arms and voice, and her walking.  The physician was not sure when the gait disturbance began, as earlier references to walking difficulty had been earlier attributed to her chronic foot pain.

During a September 1997 VA examination the examiner opined that it seemed that the gait problems started, as reported by the neurologist, in April 1993.  The examiner noted that the Veteran presented with an ataxic gait in January 1994, for which she underwent neurological examination in March 1994 and an MRI scan showed cerebellar atrophy.  The Veteran reported having problems with speech since 1985 and with balance since 1985 or 1986.  After examination the report contains a diagnosis that includes cerebellar atrophy, which caused problems with ataxia and balance, and dysarthric speech.

During a January 1999 VA (QTC) examination, the Veteran complained that her progressive cerebral atrophy symptoms started in 1982 after injury in service.  She had not worked since 1992 when she left service because of the condition.  The Veteran was wheelchair bound and unable to take more than one step.  There was weakness and muscle atrophy on both legs.  The Veteran had problems with balance and loss of speech.  The report reflects a diagnosis of progressive cerebral atrophy.  The examiner commented that the Veteran had progressive cerebral atrophy, which seemed to affect mainly the cerebellum.  The examiner opined that the condition was most likely due to degenerative disease of the brain tissue rather than head injury per se.

Subsequent VA treatment records show diagnoses of cerebellar degeneration, with motor pathologies including speech.

In a June 2010 statement, A. Iaccarino, D.O., stated that after reviewing the VA medical records and service records, including a service neurology note, it was his opinion that the idiopathic cerebellar atrophy was probably due to, more likely than not, the Veteran's fall in service. 

Based on a review of the evidence, the Board finds that service connection is warranted for a brain disorder generally diagnosed as chronic or progressive cerebellar degeneration, and attendant neurological manifestations.  In reaching this determination, the Board finds the Veteran's report of having related neurological problems since service to be both competent and credible.  It should be noted that motor-related balance symptoms are shown within the first year after discharge, which the Veteran initially thought were linked to her right ankle disability.  These symptoms were then soon after diagnosed as manifestations of a cerebellar degeneration disability. 

The Board finds that the treatment records in the early 1990s, and several statements from VA and private treatment providers, are probative and support the Veteran's claim.  It is noteworthy that symptoms including balance disorder shown in early 1993 were later attributed to a diagnosis of cerebellar degeneration.  

The examiner at the January 1999 VA examination opined that the condition was most likely due to degenerative disease of the brain tissue rather than head injury.  Importantly, to the extent that opinion does not support the Veteran's claim, it also does not address the determinative question of whether the brain disorder was etiologically related to service.  That opinion is, therefore, not probative on the matter of whether there is a nexus between service and the present brain disorder to include cerebellar degeneration.  

The evidence on the whole shows that neurological manifestations shown within one year of discharge of service were subsequently diagnosed in retrospect as manifestations of cerebellar degeneration.  As such, a brain disorder to include cerebellar degeneration/atrophy is presumed to be service connected.  See 38 C.F.R. §§ 3.307, 3.309.  In light of the foregoing, the Board finds that service connection for a brain disorder to include cerebellar degeneration/atrophy is warranted.

III.  Increased Rating for Right Ankle Disability

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of her service-connected residuals of right ankle injury with traumatic arthritis are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Veteran is competent to report complaints of generalized muscle pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

The Veteran's residuals of right ankle injury with traumatic arthritis is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of motion of the ankle.  Under Diagnostic Code 5271, the criterion for 20 percent is marked limited motion of the ankle.  The normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).  

Service treatment records show that the Veteran was treated in February 1982 after sustaining a grade II right ankle inversion sprain.   At that time the Veteran was unable to bear weight on the right foot.  As reflected in a February 1991 treatment note, she was treated over several years during service for chronic right foot (ankle) pain, assessed in February 1991 as degenerative joint disease.

The report of a May 2009 VA examination shows that the Veteran reported complaints that the right ankle condition had become worse, and included constant soreness.  She reported that the ankle would be stiff in the morning, and manifest swelling at night.  The constant soreness was moderate in intensity and relieved by rest and exercise and heating pad.  She treated the condition with pain relief medicine of Motrin 600 mg, three times a day on a regular basis, which helped the pain.  She reported getting flare-up with damp cold weather, and that the pain was severe during flare-up.  She used a wheel chair but that was for her cerebellar degeneration.  Her main complaints were pain and weakness of the right ankle.  She reported that she was currently employed five hours a day for five days a week, and the right ankle condition had no effect on her job.

On examination, there was mild swelling of the right ankle and foot compared to the left side, which had no swelling.  There was tenderness over the medial right ankle.  Range of motion of dorsiflexion was from zero to 8 degrees, with pain at 8 degrees, compared to the left ankle, which showed range of motion from zero to 18 degrees with no pain.  Plantar flexion of the right ankle was from zero to 30 degrees with no pain.  

After repetitive motion, right ankle dorsiflexion was from zero to 5 degrees, and plantar flexion was from zero to 15 degrees, both with pain.  Also, right ankle dorsiflexion strength was decreased compared to the left side.  There was no objective evidence of instability of the right ankle.  

X-ray examination demonstrated no fracture, dislocation, degenerative changes, or radiopaque foreign body.  The impression was negative right ankle radiograph.  The examination report concludes with a diagnosis of right ankle sprain.

As reflected in the range of motion study contained in the May 2009 VA examination, under 38 C.F.R. § 4.71a, Plate II, the Veteran's right ankle has abnormal dorsiflexion and plantar flexion.  However, a higher disability rating under Diagnostic Code 5271 is not warranted because the 20 percent rating in effect is the maximum rating assignable under criteria for range of motion.  Thus, although the Veteran's right ankle has demonstrated symptoms productive of marked limitation of motion of the right ankle that does not warrant a disability rating in excess of the existing 20 percent in effect under Diagnostic Code 5271. 

In looking at other ankle-related diagnostic criteria as a basis for a rating in excess of 20 percent, notably, there is no evidence of ankylosis of the ankle in general or specifically of the subastragalar or tarsal joint, so as to warrant a higher evaluation under 38 C.F.R. § 4.71a Diagnostic Codes 5270 or 5272, respectively.  There also is no evidence of malunion of os calcis or astragalus, or of astragalectomy, so as to consider a higher evaluation or separate evaluations under 38 C.F.R. § 4.71a Diagnostic Codes 5273 or 5274, respectively. 

Further, there is no medical evidence of record related to the right foot to indicate that the Veteran experienced severe symptomatology of a foot injury, as required under Diagnostic Code 5284 for a 30 percent rating for "other foot injuries."  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Ankle impairment may also be evaluated under Diagnostic Code 5262 if associated with malunion or nonunion impairment of the tibia and fibula.  Under Diagnostic Code 5262, impairment of the tibia and fibula involving malunion: with moderate knee or ankle disability warrants a 20 percent evaluation; and with marked knee or ankle disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent evaluation under this Code.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

There is no evidence, however, of right ankle impairment showing malunion or nonunion impairment of the tibia and fibula.  Thus an added benefit to the Veteran under 38 C.F.R. § 4.71a, Diagnostic Code 5262 is not warranted.

The Board has also considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, supra.  However, there is no objective clinical indication she has symptoms causing functional limitation to a degree that would support an evaluation in excess of 20 percent for the residuals of right ankle injury with traumatic arthritis, as the evidence in light of DeLuca does not show the symptoms are productive of ankylosis, allowing for a higher rating.  Thus, on considering the totality of this evidence, the Board finds that the Veteran's right ankle pain does not result in more than marked limitation of motion.  38 C.F.R. § 4.40, 4.45 (2010); DeLuca.

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, based on the above, the Board finds that the schedular criteria reasonably describe the Veteran's right ankle disability.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  She has not reported any significant recent treatment for her right ankle disability, let alone any hospitalization.  The Veteran reported during her May 2009 VA examination that the right ankle disability did not affect her ability to work.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a claim for TDIU is already on appeal and addressed in the remand section of the decision below.


ORDER

Service connection for brain disorder to include cerebellar degeneration/atrophy is granted.

A disability rating in excess of 20 percent for residuals of right ankle injury with traumatic arthritis is denied.


REMAND

The Veteran claims entitlement to TDIU.  In the decision above the Board grants service connection for brain disorder, to include cerebellar degeneration/atrophy.  In light of this determination, the RO must assign an evaluation for this condition, which will impact the adjudication of the Veteran's TDIU claim.  As such, the Board must defer its consideration of this issue.

Pertinent private and VA medical records may be outstanding.  The RO must take appropriate steps to obtain any such records not on file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to her service-connected disabilities.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2010).

2.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for examination with an appropriate medical professional to obtain an opinion regarding the effect on her employability of service-connected disabilities, including (1) residuals of right ankle injury with traumatic arthritis and (2) brain disorder to include cerebellar degeneration/atrophy.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale for all findings and conclusions, which should be set forth in a legible report. 

3.  Then readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue the Veteran and her representative a Supplemental Statement of the Case.  Allow an appropriate period of time for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


